Citation Nr: 1000470	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to July 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no credible evidence supporting the Veteran's 
claimed stressors.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the stressors he claims has not been 
confirmed.

First, the Board acknowledges that most of the Veteran's 
service treatment records and service personnel records are 
missing, though his separation examination and DD 214 have 
been associated with the claims file.  The RO has been 
diligent in its attempts to locate the Veteran's records, 
having made multiple attempts to obtain the records from the 
usual government sources and from the Veteran himself.  The 
National Personnel Records Center (NPRC) has indicated that 
the Veteran's service records were most likely destroyed by 
fire.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

The Board also notes that the Veteran was diagnosed with PTSD 
in March 2005.  A VA psychiatrist noted that the Veteran 
suffers from intrusive thoughts and nightmares.  This 
psychiatrist diagnosed the Veteran as suffering from PTSD, 
and he assigned a GAF score of 50.  

Despite this diagnosis, service connection is not warranted 
in this case, as the Veteran's stressors have not been 
verified.  In various statements, the Veteran has described 
the stressors that he contends have resulted in his current 
diagnosis.  In response to a November 2005 letter seeking 
information, the Veteran replied that he witnessed the death 
of a friend in Korea in January 1952.  The Veteran described 
his stressors in greater detail in his October 2006 Notice of 
Disagreement.  He described being assigned to an artillery 
detail in 1951 and 1952.  He stated that he engaged in a 
firefight with the enemy.  During this confrontation, the 
Veteran contends that a friend of his being killed as the two 
huddled in a foxhole together.  The Veteran also described 
seeing two fellow soldiers laying down their arms and leaving 
the confrontation.  

If shown to be credible, these statements could support the 
Veteran's claim for PTSD.  In an effort to verify the 
Veteran's claimed stressors, the RO asked the Veteran to 
provide more detailed and specific information regarding 
these incidents.  The Veteran received a letter in October 
2007 asking for this information, but he did not respond with 
the information the RO sought.  

The Veteran's statements do not provide enough information on 
his claimed stressors to allow for adequate research.  In his 
April 2007 substantive appeal, the Veteran reiterated that he 
had been attached to an artillery unit in Korea.  While on 
this artillery unit, the Veteran claims that he did 
everything from loading and firing artillery to locating 
enemy units.  The Veteran acknowledges that, because of the 
amount of time that has elapsed since his service, he is 
unable to remember many of the details surrounding this duty.  

The Board notes that the VA's duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the 
Veteran has not provided the specifics (i.e., dates, 
locations, and witnesses) necessary to verify his claimed 
stressors, and service-connection is thus not warranted.  The 
Board acknowledges that the five decades that passed between 
the Veteran's service and his filing for benefits has 
contributed to the paucity of specifics in this case, yet 
absent these specifics, VA is unable to confirm the Veteran's 
contentions.  

The Veteran is not entitled to a combat presumption, in which 
case his statements could be accepted.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  

The Veteran's DD 214 listed the related civilian occupation 
to his military occupational specialty as food inspector, a 
non-combat position.  The DD 214 further reflects that the 
Veteran was awarded the Korean Service Medal with one service 
star and the United Nations Service Medal, but these medals 
are not indicative of combat experience.  

The Veteran contends that while his DD 214 does not reflect 
he served in combat, it does note that he received artillery 
training.  While the Board recognizes that the Veteran 
received this training, this fact alone does not establish 
that the Veteran later served with an artillery unit.  

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

Here, however, there is no indication that the Veteran is 
suffering from any mental condition other than PTSD.  The 
medical evidence associated with the claims file does not 
show that the Veteran is now receiving or has ever received 
treatment for any other psychiatric disorder.  The VA 
psychiatrist did not diagnose the Veteran as suffering from 
any other psychiatric disorder.  Accordingly, an analysis 
under Clemons of whether the Veteran may be service connected 
for a psychiatric disorder in general is unwarranted. 

Because there is no credible evidence supporting the 
Veteran's claimed stressors, the Board must conclude that the 
Veteran's PTSD was not incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court 
ruled that VA must inform claimants of all five elements of a 
service connection claim, including how VA assigns disability 
ratings and how an effective date is established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the 
Veteran did not receive this notice before the initial RO 
decision in the matter, he was provided with this notice in 
October 2006, before the issuance of the Statement of the 
Case and the Supplemental Statements of the Case.  
Accordingly, the Board finds that the failure to provide 
notice earlier is not prejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO attempted to obtain the Veteran's service 
treatment records both from government sources and from the 
Veteran himself, but the NPRC indicated that his records had 
likely been destroyed by fire.  The Veteran has been informed 
of the documents and evidence that he can submit in lieu of 
his service treatment records.  The Board thus finds that the 
VA has met the heightened duty to assist that arises in 
missing service treatment record cases.  See Washington, 19 
Vet. App. at 369-71.

The RO also obtained the Veteran's VA medical records.  
Despite being notified of the ability to do so, the Veteran 
did not inform the RO of any relevant private records, nor 
did he provide a release to allow the RO to obtain them.  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, as the 
evidence fails to support the Veteran's claimed stressors, 
there is no indication that his diagnosed PTSD is related to 
his active duty service.  No examination is thus required.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


